611 So.2d 420 (1992)
Ex parte Richmond THOMAS, Jr.
(Re Richmond Thomas, Jr. v. State).
No. 1911579.
Supreme Court of Alabama.
December 4, 1992.
Fred M. McCormick III of McCormick & Russell and Blanchard L. McLeod, Jr., Selma, for petitioner.
James H. Evans, Atty. Gen., for respondent.
Prior Report: Ala.Cr.App., 611 So.2d 416.
ADAMS, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving desultory voir dire by either partythe defendant being responsible for following up on veniremembers' answers to the State's questions regarding their connections with criminal charges. Nor do we approve the dicta in the Court of Criminal Appeals' opinion regarding the defendant's right to require the State to enter into the record documents in its exclusive possession purporting to show misconduct of three of the six challenged veniremembers. See Ex parte Thomas, 601 So.2d 56 (Ala.1992).
WRIT DENIED.
HORNSBY, C.J., and MADDOX, SHORES, HOUSTON, KENNEDY and INGRAM, JJ., concur.